              EXHIBIT 4

                     Part 4




Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 1 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 2 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 3 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 4 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 5 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 6 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 7 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 8 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 9 of 35
                                                                                                        Date:                         Friday, July 01, 2016
SNACK FOOD & WHOLESALE                                                                                  Location:                     TROY, MI
BAKERY                                                                                                  Circulation (DMA):
                                                                                                        Type (Frequency):
                                                                                                                                      14,000 (N/A)
                                                                                                                                      Magazine (12Y)
                                                                                                        Page:                         44,46,48,49,50
                                                                                                        Section:                      Main
                                                                                                        Keyword:                      Pretzel Crisps




          Twisting pretzel tactics
           While tradition continues unabated, the pretzel market continues to be home to its fair
          share of diversifying twists and turns.
          Douglas J. Peckenpaugh, Chief Editor

                                                                                                                                                            courtesy of Unique Pretzel Bakery




          W
                      hile overall growth is minimal,
                      classic pretzel products are clear-
                      ly alive and well in today's snack
          foods market.
             But over the past decade, these traditional
          sticks, nuggets, rods and twists have seen
          a highly diversified range of products enter
          the fray While chocolate-covered, can-
          dy-like pretzel indulgences and better-for-
          you, sprouted-grain pretzels attract interest
          at opposite ends of the spectrum, traditional
          products have stayed the course, still ac-
          counting for the lion's share of sales in this
          classic segment of salty snacks.
             But that's not to say that pretzels don't still
         have a trick or two up their sleeve.

         Market data
          The pretzels segment of salty snacks re-                        1

                                                                                              Dollar                        Unit         mained flat overall for the 52 weeks ending
                                                                              Dollar Sales   Share of                      Sales %       April 17, per IRI, Chicago, dipping 0.84
   PRETZELS                                                Dollar Sales       % Chg Terre     Type           Unit Sales   Ong Ylego
                                                                                                                                         percent in dollar sales to $1.2 billion.
                                                                                                                                           That said, two companies clearly stood
   PRETZELS                                              $1,196,481,024          (0.84)      100.00        502,790,976       (0.55)      out for the year in terms of top dollar sales
                                                                                                                                         growth: Unique Pretzel Bakery and Herr
   SNYDERS-LANCE INC PRETZELS                              $442,904,608          (2.57)       37.02        168,622,000       (1.26)
                                                                                                                                         Foods. Unique Pretzel Bakery-the 2016
   PRIVATE LABEL PRETZELS                                  $208,924,560            2.17       17.46        117,732,576        2.70       Snack Food & Wholesale Bakery "Snack
                                                                                                                                         Producer of the Year"-was the growth leader
   PEPSICO INC PRETZELS                                    $178,082,224          (6.07)       14.88         66,554,000       (6.38)      in the segment, up 14.50 percent in dollar

   MARS INC PRETZELS
                                                                                                                                         sales to 11.5 million, per IRI, largely based
                                                           $129,524,760            1.87       10.83         62,808,132        0.03
                                                                                                                                         on sales of its Original Splits products, which
   UTZ QUALITY FOODS PRETZELS                              $100,753,056            3.39         8.42        31,987,262        1.80       were up 35.54 percent to $6.7 million. Herr
                                                                                                                                         Foods saw its pretzel business grow by 11.30
   HERR FOODS INC PRETZELS                                   $22,786,836         11.30         1.90          8,705,159        7.16
                                                                                                                                         percent in dollar sales to $22.8 million.
   CONAGRA FOODS INC PRETZELS                                $16,280,046       (14.89)         1.36           7,132,657   (13.83)          Frozen pretzels also took a dip, down 2.49
                                                                                                                                         percent in dollar sales for the year, per IRI,
   BOULDER BRANDS INC PRETZELS                              $13,828,540            0.96        1.16          2,916,990        7.75
                                                                                                                                         to $74.5 million. J&J Snack Foods Corp. still

   OLD DUTCH FOODS INC PRETZELS                             $12,106,186            3.91        1.01          4,898,584        3.25
                                                                                                                                        leads the segment by a wide margin, but was
                                                                                                                                         likewise down a bit, slipping 2.57 percent
   UNIQUE PRETZEL BKR PRETZELS                              $11,468,165          14.50          0.96         4,413,699       19.57       to $54.2 million. Cole's Quality Foods saw
  Source: Ilk Chicago, Total U.S. Multi-Outlet tv/ C-Store (Supermarkets, Drugstores, Moss Market Retailers, Gas/C-Stores,               a nice jump for its Pretzel Sticks, which are
  Military Commissaries and Select Club & Dollar Retail Chains), Latest 52 Weeks Ending April 17, 2016                                   stuffed with pub cheese-up 279.06 percent




                         Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 10 of 35
                                                                                                  Date:                               Friday, July 01, 2016
SNACK FOOD & WHOLESALE                                                                            Location:                           TROY, MI
BAKERY                                                                                            Circulation (DMA):
                                                                                                  Type (Frequency):
                                                                                                                                      14,000 (N/A)
                                                                                                                                      Magazine (12Y)
                                                                                                  Page:                               44,46,48,49,50
                                                                                                  Section:                            Main
                                                                                                  Keyword:                            Pretzel Crisps




                                                                                                                                                            courtesy of Herr Foods

          to $3.7 million. Auntie Annie's also saw                         33.18 percent over the past year to $251,479.
          strong growth for its frozen soft pretzels, up                   Organic is also seeing niche demand. Audi's
          94.30 percent to $5.3 million.                                   Organic Bakery expanded into frozen soft
             Tonya's Gluten Free Kitchen specializes in                    pretzels in 2013 and saw sales pick up over                                         HERR's
          gluten-free frozen soft pretzels, and while its                  the past year, up 235.09 to $52,939.
          distribution is still highly concentrated in the
          Northeast, sales have tracked forward, up
                                                                              Back in shelf-stable, select snack producers
                                                                           are finding resonance with the combination
                                                                                                                                                        soupppop
                                                                                            Dollar                         Unit
                                                                              Doll. Sal.   Share of                       Sales %
   PRETZELS                                                 Dollar Sales      %Chg YAgo     Type         Unit Sales      Chg YAgo



   CHOCOLATE COVERED SALTED SNACK                          $179,016,848          11.48     100.00        64,609,512            8.07

   YILDIZ HOLDING CHOCOLATE COVERED
                                                             $47,789,836         23.88      26.70        22,565,024          15.75
   SALTED SNACK

   SNYDERS-LANCE INC CHOCOLATE
                                                             $32,718,212          1.25      18.28        10,424,620          (0.71)
   COVERED SALTED SNACK

   PEPSICO INC CHOCOLATE COVERED
                                                            $16,886,942        (18.56)        9.43        5,289,554
   SALTED SNACK                                                                                                          (16.64)
                                                                                                                                          of chocolate and pretzels. The chocolate-cov-
   PRIVATE LABEL CHOCOLATE COVERED                                                                                                        ered salted snack segment within "miscel-
                                                            $15,224,189         (9.96)       8.50         5,641,627
   SALTED SNACK                                                                                                          (14.08)
                                                                                                                                          laneous snacks" grew by 11.48 percent in
   THE MILK SHAKE FACTORY CHOCOLATE
                                                              $8,746,648        505.15       4.89         2,254,758      538.67           dollar sales to $179.0 million for the 52-week
   COVERED SALTED SNACK
                                                                                                                                          period. One clear success story centers on the
   HORMEL FOODS LLC CHOCOLATE
                                                              $8,511,259                     4.75         2,748,226                       Snappers line from Edward Marc Brands/The
   COVERED SALTED SNACK
                                                                                                                                          Milk Shake Factory, which grew by 505.15
   KELLOGG CO CHOCOLATE COVERED
                                                              $6,207,699       (24.18)       3.47         2,427,549      (22.50)          percent in dollar sales for the year, taking in
   SALTED SNACK
                                                                                                                                          $8.7 million.
   UTZ QUALITY FOODS CHOCOLATE
                                                              $5,392,558       (30.75)       3.01           992,797      (37.19)
   COVERED SALTED SNACK
                                                                                                                                          Looking back
   SARRIS CANDIES INC CHOCOLATE
   COVERED SALTED SNACK
                                                              $3,692,319          7.06       2.06           668,744           4.33        The core lineup of traditional pretzels-con-
                                                                                                                                          sisting of Synder's-Lance brand Snyder's of
   BOULDER BRANDS INC CHOCOLATE
   COVERED SALTED SNACK
                                                              $3,363,419        10.18        1.88           706,310          15.69        Hanover ($409.2 million in sales), private
                                                                                                                                          label ($208.9 million) and PepsiCo/Frito-Lay
                                                                                                                                          brand Rold Gold ($177.1 million)-accounts
   FZ PRETZELS                                              574,533,368         (2.49)     100.00        25,985,526          (3.07)

   J & 1SNACK FOODS CORP FZ PRETZELS                        $54,228,684         (2.57)      72.76        18,532,486          (4.29)

   PRIVATE LABEL FZ PRETZELS                                  $5,763,880        13.53        7.73         2,985,785          37.10

   AUNTIE ANNES INC FZ PRETZELS                              $5,295,116         94.30        7.10         1,204,280          89.13

   COLE'S QUALITY FOODS INC FZ PRETZELS                      $3,745,228        297.06        5.02         1,422,477      284.92

   HANOVER FOODS CORP FZ PRETZELS                            $3,442,216          5.88        4.62         1,217,976           8.03

   NESTLE S.A. (SWITZERLAND) FZ PRETZELS                       $989,932        (86.99)       1.33           369,744      (87.05)

   SERVATII INC FZ PRETZELS                                    $454,004         10.48        0.61            99,459           7.68

  TONYAS GLUTEN FREE KITCHEN INC FZ
                                                               $251,479         33.18        0.34            30,885          45.93
  PRETZELS

  GUSS' PRETZELS FZ PRETZELS                                   $171,018         (5.72)       0.23            82,327          (6.60)

  BERKS PACKING CO INC FZ PRETZELS                               $91,536       (45.73)       0.12            18,588     (44.98)
                                                                                                                                                          NET WT 6 02 117010   ©0    Ws
  Source: MI, Chicago, Total U.S. Multi-Outlet by/ C-Store (Supermarkets, Drugstores, Mass Market Retailers, Gas/C-Stores,
  Military Commissaries and Select Club & Dollar Retail Chains), Latest 52 Weeks Ending Apri117, 2016                                                  courtesy of Edward Marc Brands




                           Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 11 of 35
                                                                        Date:                     Friday, July 01, 2016
SNACK FOOD & WHOLESALE                                                  Location:                 TROY, MI
BAKERY                                                                  Circulation (DMA):
                                                                        Type (Frequency):
                                                                                                  14,000 (N/A)
                                                                                                  Magazine (12Y)
                                                                        Page:                     44,46,48,49,50
                                                                        Section:                  Main
                                                                        Keyword:                  Pretzel Crisps




    for the vast majority of sales in the segment.   Synden-Lance was its Snyder's of Hanover         uct diversification.
    At the brand level, Snyder's of Hanover          100 Calorie Pack Pretzels, which were up             Herr Foods recently launched a Pub Style
    dropped by 4.51 percent in dollar sales per      6.42 percent in dollar sales to $19.3 million.   Thins Sourdough product. The company also
    IRI, and Rold Gold slipped by 6.59 percent.        Outside of the core, much of the incre-        offers Bite Size and San Francisco Specials
    Of the top three, only private label saw a       mental growth we are seeing in the pret-         varieties of its sourdough pretzels. The latter
    gain, up 2.17 percent. One bright spot for       zels segment results from strategic prod-        line was up 13.31 percent in dollar sales for
                                                                                                      the year to $3.7 million.
                                                                                                         JtSt1 Snack Foods Corp. is the undisputed
                                                                                                      king of frozen soft pretzels. While the com-
                                                                                                      pany's product lineup is best known for a
                                                                                                      bit of fun, affordable indulgence, the recent
                                                                                                      launch of Multigrain Soft Pretzels shows that
                                                                                                      this segment is not immune to the overarch-
                                                                                                      ing better-for-you current coursing through
                                                                                                      today's food industry. The products provide
                                                                                                      6 grams of protein and 11 grams of whole
                                                                                                      grains per pretzel.
                                                                                                         And then there's sweet and salty. Back in
                                                                                                      the 1980s, the peanut butter pretzel was
                                                                                                      perhaps the first product to illustrate the
                                                                                                      beautiful synergy of sweet and salty within
                                                                                                      the pretzel segment, and momentum in this
                                                                                                      area continues today. The No. 4 brand in
                                                                                                      pretzels, Mars Inc. brand Combos, was up
                                                                                                      1.87 in dollar sales. In late 2014, the brand
                                                                                                      launched its Sweet & Salty line, consisting of
                                                                                                      Caramel Creme and Vanilla Frosting pretzels.
                                                                                                      It then added Chocolate Fudge to the line in
                                                                                                      late 2015.




                                                                                                                   SNACK FACTORY.




                                                                                                                   BACON HABANERO




                                                                                                       courtesy of Snyder's-Lance




                  Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 12 of 35
                                                                                Date:                    Friday, July 01, 2016
SNACK FOOD & WHOLESALE                                                          Location:                TROY, MI
BAKERY                                                                          Circulation (DMA):
                                                                                Type (Frequency):
                                                                                                         14,000 (N/A)
                                                                                                         Magazine (12Y)
                                                                                Page:                    44,46,48,49,50
                                                                                Section:                 Main
                                                                                Keyword:                 Pretzel Crisps




    Synder's-Lance has seen good growth of its       ten-free Snack Factory brand Pretzel Crisps
 Sweet & Salty line over the past few years.         in mini, sweet and salty, and coated varieties.
 For the latest 52-week period, the line was
 up 268.35 percent in dollar sales to $4.9           Looking forward
 million. A recent addition to the line was a        Opportunities exist to bring more better-for-
 S'mores Pieces variety.                             you innovation into the pretzels segment.
    The Snappers brand from Edward Marc              Companies like Unique Pretzel Bakery have
 Brands has sold well, and the company               taken concerted steps toward this niche with
 recently sought to breathe some additional          whole-grain and sprouted-grain products.
 seasonal life into sales via limited-edition hol-      "The next trend coining for several cate-
 iday flavors like Milk Chocolate Cinnamon           gories is sprouted whole grains," says Justin
 Caramel, Dark Chocolate Caramel Fudge and           Spannuth, vice president and COO, Unique
 Dark Chocolate Peppermint. The core lineup          Pretzel Bakery Reading, PA. "That's where
 consists of Original Milk Chocolate, Milk           the next level of category innovation will
 Chocolate Peanut Butter and Dark Chocolate          be." Unique Pretzel Bakery recently released
 Sea Salt Caramel.                                   Sprouted Whole Grain Pretzel Shells.
                                                                                                              courtesy of Mars Inc.
    In gluten-free pretzels, Boulder Brands             Ingredient selection can do much to help
 posted a 0.96 percent gain in dollar sales for      boost product appeal. "Right now, choosing           Other products find an audience by
 its Glutino pretzels. Snyder's-Lance has also       any ingredient that is organic or non-GMO         straddling the line that crosses over into in-
 launched gluten-free pretzel products over          is beneficial for any brand, category and         dulgence. Bruce Gutterman, owner, Flavors-
 the past few years, including several glu-          SKU," says Spannuth.                              R-Specialty Inc., Kingston, PA, helped bring




                       Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 13 of 35
                                                        Date:                       Friday, July 01, 2016
SNACK FOOD & WHOLESALE                                  Location:                   TROY, MI
BAKERY                                                  Circulation (DMA):
                                                        Type (Frequency):
                                                                                    14,000 (N/A)
                                                                                    Magazine (12Y)
                                                        Page:                       44,46,48,49,50
                                                        Section:                    Main
                                                        Keyword:                    Pretzel Crisps




                    44 I don't think there's
                     any end in sight. The
                     peanut butter pretzel
                     changed the pretzel
                     industry. / 9
                                  — Bruce Gutterman, Flavors-R-Specialty



                                                                    the first peanut-but-
                                                                     ter-filled pretzels to
                                                                    market in the 1980s.
                                                                    He called the product
                                                                    Nutter Nuggets, and
                                                                    the concept spread
                                                                    across the pretzel
                                                                    industry, with the
                                                                    classic salty-sweet
                                                                    combination catalyz-
                                                                    ing a revolution in
                                                                    pretzel product di-
                                                                    versification. Several
                                                                    pretzel brands,
                                                                    including private
                                                                    label, have seen great
                                                                    success with the
                                                                    concept through the
                                                                    years, and expanding
                                                                    into different fillings
                                                                    could translate into
                                                                    additional growth.
                      Lately, Gutterman has been experimenting with other styles
                   of peanut butter, including a dark-roasted variety "I took peanut
                   butter—no sugar, no salt—and Ihit it with a little darker roast,"
                   he says.     dark-brown, and the flavor really comes out." Adding
                   a chocolate coating to peanut-butter-filled pretzel bites or nuggets
                   could also drive interest, he notes.
                      Flavor diversity will continue to drive pretzel sales. "I don't think
                   there any end in sight," says Gutterman. "The peanut butter prizel
                   changed the pretzel industry. When you think about what happens
                   when you infuse peanut butter into a pretzel—it just changed the
                   way people consume this particular snack."
                      And that was only the beginning. SF&WB




         Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 14 of 35
                                                                                                            marlo
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 15 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 16 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 17 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 18 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 19 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 20 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 21 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 22 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 23 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 24 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 25 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 26 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 27 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 28 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 29 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 30 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 31 of 35
A Quick Chew

With 91% of adults snacking at least once a day and 71% aiming for a treat that adds more protein to their diet, a

"protein bar with real whole food ingredients," states Peter Rahal, CEO and co-founder of RX8ar, based in Chicago,

IL, "[would] make a great on-the-go breakfast, pre/post-workout fuel, or just a filling snack on the go."


The protein-filled snack may also appeal to shoppers on a lifestyle diet, such as Paleo. However, don't expect every

company to follow a specific diet trend.



"Instead of focusing on trends when innovating new products, we seek to meet needs consumers might not know

they have," says Stephanie Perruzza, MS, RD, CDN and health and wellness communications specialist at KIND, New

York City, NY. "Rather than focus on what's not in our snacks, such as less calories or less fats, we like to focus on

what is in our snacks, such as nutrient-dense nuts full of hearty fats."


As for where the snack bar may be in a few years, Rahal sees shoppers becoming "more aware of intensity

sweeteners and wanting foods with less sweetness."



Like Rahal, Perruzza also sees consumers becoming aware of their sugar intake. "We're excited for the new Nutrition

Facts Panel changes that are underway, especially the mandatory listing of added sugars," says Perruzza. "This

disclosure will allow consumers to differentiate naturally-occurring sugars and those that are added so they can

understand how to stay below the established daily limit for added sugars, which is 50 grams."


 "We put our core ingredients on the front of the packaging so people know what they're eating, said Perruzza. "We

 use real, whole ingredients in our bars to offer a protein bar that is filling and tastes amazing."


Sweet and Fulfilling

If you've only associated cookies as being a sweet treat, then it's time to start thinking differently. What was once

considered a high in sugar and fat snack, has now been transformed into a positive contributor to one's daily
nutrient needs.



And while classic flavors such as oatmeal, chocolate chip and peanut butter will remain a constant when choosing a

flavor, Joel Warady, chief sales and marketing officer of Enjoy Life Foods, based in Chicago, IL, believes "globally-

inspired cuisines and flavor profiles" will begin to drive the market, due to "millennials who have more adventurous

palates and want more unique flavors to spice up their everyday snacking."


To ensure consumers are not fooled by labels with marketing buzzwords, which are not regulated, such as

"healthy," Warady suggests shoppers should start asking themselves important questions like, "Do Irecognize these
ingredients?" and "Can Ipronounce them?" "If the answer is no, then you may have an unhealthy snack on your

hands," says Warady. "[Instead] look for shorter ingredients lists, low sugar and sodium, no artificial preservatives

and no protein isolates."




    Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 32 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 33 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 34 of 35
                          February 15, 2017




Case 3:17-cv-00652-KDB-DSC Document 45-8 Filed 10/29/18 Page 35 of 35
